DETAILED ACTION
Response to Amendment
	The Amendment filed January 14, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the claim objection, the 35 U.S.C. 102(a)(2) rejection, and the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed October 14, 2021.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0073]-[0076], [0082]-[0082], and Figures 6-8.
The examiner agrees with the statements made on pages 11-12 and 14-15 of the Remarks, filed January 14, 2022, and adopts this reasoning. The prior art of Obukhov et al. (US 2012/0093318), Trantham (US 9,195,858), and Palmer (US 2021/0149823) when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. The prior art, alone or in combination, does not disclose a security chip including an identification module related to a data disposal operation, “wherein the identification module includes a device configured to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed January 14, 2022, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137